Citation Nr: 1441342	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins. 

2.  Entitlement to a rating higher than 10 percent for residuals of reconstruction of the left knee (left knee disability).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Varicose veins were not affirmatively shown to have had onset during service; varicose veins are not the result of an injury, disease, or event in service; and varicose veins are not caused by or aggravated by the service-connected left knee disability.

2.  The left knee disability is manifested by flexion to 75 degrees and extension to 0 degrees without recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


2.  The criteria for a rating higher than 10 percent for residuals of reconstruction of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 





The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in August 2008 and in December 2008.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and private medical records.  

The Veteran was afforded VA examinations in August 2008, in March 2010, and in January 2013.  As the examination reports are based on a review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 





As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 



Secondary service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Evidence

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of varicose veins.  The service treatment records do show that in February 1995 the Veteran suffered a left patellar tendon rupture while playing basketball.  The rupture was surgically repaired.  Thereafter in 1995 the Veteran had two more surgeries to regain adequate range of motion after he had developed fibrosis of the knee.  In December 1995 and in March 1996, the Veteran was seen for follow-up.  In each instance the distal neurovascular status of the left lower extremity was intact.  Later the Veteran had reconstructive surgery with placement of three screws.  

The service treatment records also show that in March 2001 the Veteran complained of a rash on his left leg.  Except for two scaly lesions, there were no other lesions on the left leg.  On examination in January 2003 and in October 2003, the Veteran denied a history of numbness and tingling.  In January 2003 and on retirement examination in November 2003, the clinical evaluation of the vascular system, including for varicosities, was normal.  

After service in his substantive appeal, the Veteran stated that although varicose veins were not diagnosed in service, varicose veins are related to service as he had had problems with the condition that began within one year of discharge from service.  He stated that varicose veins cause a burning sensation and pain in his legs and that he had the same symptoms in service, which he associated with his left knee disability. 

On VA examination in January 2013, the diagnosis was varicose veins of the lower extremities.  The Veteran stated that he started to notice burning and pain in each leg around 2003.  He stated that he had not seen anyone for a diagnosis or for treatment.  The VA examiner concluded that varicose veins of the lower extremities were not caused by or aggravated by the service-connected left knee disability, including the knee surgeries.  



The VA examiner explained varicose veins are due to dysfunction of the veins of the lower extremities that allow the blood to pool and accumulate, causing tortuous, bulging veins.  

Analysis 

The Veteran asserts that although varicose veins were not diagnosed in service, varicose veins are related to service as he had had problems that began within one year of discharge from service.  He states that varicose veins cause a burning sensation and pain in his legs and that he had the same symptoms in and since service, which he associates with his left knee disability.

On the basis of service treatment records alone, varicose veins were not affirmatively shown to have been present during service as there was no complaint, finding, history, treatment, or diagnosis of varicose veins, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303(a) is not warranted. 

Also varicose veins are not listed as a chronic disease in 38 C.F.R. § 3.309(a) and are not subject to service connection based on the one year presumption for manifestations of the disability following discharge from service. 38 C.F.R. §§ 3.307 and 3.309(a).  And the theories of service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).







As for service connection on the basis of the initial diagnosis after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe varicose veins. 
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (varicose veins are capable of lay observation).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

To the extent the Veteran suggests that symptoms of a burning sensation and pain in his legs in service were evidence of undiagnosed varicose veins and that he has had the same symptoms since service, and that varicose veins are associated with service-connected left knee disability, the statements are not a statement of fact, rather the statements are inferences and constitute the Veteran's opinion, but such an opinion on a causal relationship requires that the Veteran have specialized education, training, or experience, which has not been factually established. 

For this reason, the Veteran's lay opinion that symptoms of a burning sensation and pain in his legs in service were evidence of undiagnosed varicose veins and that he has had the same symptoms since service, or that varicose veins are associated with service-connected left knee disability is not competent evidence and is not admissible as evidence favorable to the claim under 38 C.F.R. § 3.303(d).  As the lay evidence is not admissible, the Board need not reach the credibility of the evidence.

As the Veteran's lay evidence is not to admissible, the Board looks to the medical evidence.   Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

In this context, the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  




As for the Veteran describing a contemporaneous medical diagnosis, there is no diagnosis of varicose veins until 2013.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not submitted any medical evidence to support his claim that symptoms of a burning sensation and pain in his legs in service were evidence of undiagnosed varicose veins and that he has had the same symptoms since service, or that varicose veins are associated with service-connected left knee disability. 

The only competent medical evidence of record pertaining to causation or aggravation of varicose veins and the left knee disability is the opinion of the VA examiner.  The VA examiner concluded that varicose veins of the lower extremities were not caused by or aggravated by the service-connected left knee disability, including the knee surgeries.  The VA examiner explained varicose veins are due to dysfunction of the veins of the lower extremities that allow the blood to pool and accumulate.  The opinion of the VA examiner is persuasive medical evidence, which opposes rather than supports the claim. 

As there is no favorable medical evidence on the matter of a causal relationship of symptoms of a burning sensation and pain in his legs in service as evidence of undiagnosed varicose veins or that varicose veins are caused by or aggravated by service-connected left knee disability, including the knee surgeries, the preponderance of the medical evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Claim for Increase 

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 




With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Rating Criteria

The residuals of reconstruction of the left knee are currently rated 10 percent under Diagnostic Code 5010. 

Under Diagnostic Code 5010 degenerative joint disease or arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative joint disease or arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.  

A separate rating may be assigned for limitation of motion of the knee.  Limitation of flexion is rated under Diagnostic Code 5260 and limitation of extension is rated under Diagnostic Code 5261.

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 



Under Diagnostic Code 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.

Another potentially applicable Diagnostic Code is Diagnostic Code 5257. 

Under Diagnostic Code 5257, the criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.

Evidence

On VA examination in August 2008, the Veteran indicated that he was able to stand for 30 minutes and walk less than one mile, that he had constant pain with radiating pain down the back of his left leg, stiffness, weakness, and effusion.  The Veteran also indicated that he had severe flare-ups three to four times a day.  It was noted that there was no giving way, instability, dislocation, subluxation, or locking episodes.  

On testing range of motion, flexion was to 90 degrees and extension was to 0 degrees.  No loss of motion was found after repetitive use.  X-rays showed degenerative changes.  Small joint effusion was noted.  The VA examiner stated that the Veteran had decreased mobility, problems with lifting and carrying, and decreased strength.  The VA examiner noted that the Veteran was self-employed and owned back hoes, but the Veteran was unable to operate the machinery because of his knee so he had to hire others.   

On VA examination in March 2010, the Veteran described symptoms of knee pain, stiffness, effusion, and flare-ups.  There was no deformity, giving way, instability, incoordination, dislocation or subluxation or locking episodes found.  


The pertinent findings were an antalgic gait, but no joint ankylosis.

On testing range of motion, flexion was to 85 degrees and extension was to 0 degrees.  On repetitive testing, flexion was to 75 degrees and extension was to 0 degrees.  There was objective evidence of pain with active motion.

In July 2012, the Veteran testified that he experienced knee, stiffness, locking, giving way, and instability and that he could not run due to pain. 

On VA examination in January 2013, the Veteran described flare-ups of pain several times a week.  

On testing range of motion, flexion was to 85 degrees with pain at 80 degrees and extension was to 0 degrees.  On repetitive testing, flexion was to 85 degrees and extension was to 0 degrees.  There was no objective evidence of pain.  The VA examiner stated that functional loss included less movement than normal, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength was 4 of 5.  The joint stability was normal.    

Analysis

Limitation of flexion either to 90, 75, or 85 degrees with pain at 80 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

Limitation of extension to 0 degrees, does not more nearly approximate or equate to extension limited to 5 degrees, the criterion for a 10 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 


The residuals of reconstruction of the left knee are already rated 10 percent under Diagnostic Codes 5010 and 5003 for painful of motion of the knee and there is no basis for a separate compensable rating for either limitation of flexion or extension under Diagnostic Code 5260 or 5261.

As for other potentially applicable Diagnostic Codes, under Diagnostic Code 5257, the Veteran has described giving way and instability and that he sometimes wore a knee brace and used a cane.  The findings on examinations fail to show recurrent subluxation or lateral instability.  The Board finds that the Veteran's subjective symptoms are outweighed by the objective findings and separate rating under Diagnostic Code 5257 is not warranted.

In the absence of evidence of a dislocated meniscus or a surgically removed  meniscus, a separate rating under either Diagnostic Code 5258 or 5259 is not warranted. 

On the basis of the findings on the VA examinations, the preponderance of the evidence against a separate compensable rating for either limitation of flexion, or limitation of extension, or subluxation, or lateral instability at any time during the appeal period.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.
If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the manifestations of the left knee disability to the rating schedule, the rating criteria under Diagnostic Codes 5257 (subluxation or instability), 5260 (limitation of flexion), and 5261 (limitation of extension) describe the disability levels and the Veteran's symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is self-employed.  While the Veteran has lost time from work, because of his knee disability, the Veteran has not raised and the record does not reasonable raise a claim for a total disability rating on the basis of the only service-connected disability, namely, the left knee, rated 10 percent.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Service connection for varicose veins of the lower extremities is denied.

A rating higher than 10 percent for residuals of reconstruction of the left knee is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


